Exhibit 10.2

OPTION GRANT NOTICE AND AGREEMENT

Igloo Holdings Corporation (the “Company”), pursuant to its 2010 Stock Incentive
Plan (the “Plan”), hereby grants to the Holder the number of Options set forth
below, which have been designated as either Time-Vested Options or
Performance-Vested Options. The Options are subject to all of the terms and
conditions as set forth in this Option Grant Notice and Agreement (this “Grant
Notice”), as well as the terms and conditions of the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan. The Holder
acknowledges that the Options granted hereunder are in full satisfaction of
Section 4(c)(i) of his Employment Agreement with Interactive Data Corporation
and the Company, dated September 12, 2013 (the “Employment Agreement”).

 

Holder:    Stephen Daffron Date of Grant:    September 23, 2013 Number of
Time-Vested Options:    6,666,667 Number of Performance-Vested Options:   
13,333,333 Exercise Price Per Share of Stock:    $1.16 Expiration Date:   
September 23, 2023 Vesting Commencement Date:    The Effective Date (as defined
in the Employment Agreement). Vesting Schedule:   

Time-Vested Options:

   Subject to the Holder’s continuous employment with the Employer, twenty
percent (20%) of the Time-Vested Options shall vest upon the one (1) year
anniversary of the Vesting Commencement Date, and the remainder of the
Time-Vested Options shall vest in substantially equal monthly installments
during the forty-eight (48) months thereafter (such that one and two thirds
percent (1 2⁄3%) of the Time-Vested Options shall vest upon each subsequent
monthly anniversary of the Vesting Commencement Date during such period).
Notwithstanding anything herein to the contrary, in the event that a Change in
Control occurs, and the Holder experiences a Termination by the Employer (or its
successor) without Cause or by the Holder for Good Reason, in either case
subsequent to the consummation of such Change of Control but prior to the one
year anniversary of such consummation, all unvested Time Vested Options shall
vest in full upon such Termination.



--------------------------------------------------------------------------------

Performance-Vested Options:

   Subject to the Holder’s continuous employment with the Employer, upon each
Liquidity Event, a number of Performance-Vested Options shall vest equal to the
product of (x) the total number of Vesting-Eligible Performance-Vested Options
with respect to such Liquidity Event multiplied by (y) the Performance-Vested
Option Vesting Percentage for such Liquidity Event. All Vesting-Eligible
Performance-Vested Options with respect to a given Liquidity Event that do not
vest upon the occurrence of such Liquidity Event because the Performance-Vested
Option Vesting Percentage for such Liquidity Event is less than 100% shall be
forfeited by the Holder for no consideration on the date of such Liquidity Event
and thereafter shall be of no further force or effect.    Definitions: For
purposes of this Grant Notice, the following definitions shall apply.    “Cause”
shall have the meaning given to it in the Employment Agreement.    “Excluded
Transfer” shall mean a sale of Stock by a Sponsor (i) to an employee of the
Company or its affiliates on or prior to July 29, 2011, or (ii) pursuant to a
Permitted Syndication Sale (as defined in the Shareholders Agreement (as defined
below)), in each case to the extent that the purchase price paid for the Stock
is $1.00 per share.    “Good Reason” shall have the meaning given to it in the
Employment Agreement.    A “Liquidity Event” shall be deemed to occur with
respect to any particular share of Stock (i) upon any sale or exchange of such
Stock by the Sponsors to a Third Party in which the Sponsors receive solely cash
and/or Marketable Securities in exchange for such Stock, (ii) upon any
distribution of such Stock by the Sponsors to their limited partners or (iii) at
such time as such Stock first satisfies the criteria in the definition of
Marketable Securities such that such Stock constitutes Marketable Securities. In
addition,

 

- 2 -



--------------------------------------------------------------------------------

   in the event that a Change in Control occurs which does not constitute a
Liquidity Event pursuant to clause (i), (ii) or (iii) of the preceding sentence,
and Holder experiences a Termination by the Employer (or its successor) without
Cause or a Termination by the Holder for Good Reason, in either case subsequent
to the consummation of such Change in Control but prior to the one year
anniversary of such consummation, then a Liquidity Event will be deemed to occur
upon such Termination with respect to Stock then held by the Sponsors for which
a prior Liquidity Event has not occurred. For the avoidance of doubt, only one
Liquidity Event may occur with respect to any particular share of Stock.   
“Marketable Securities” means securities publicly traded on a national exchange
or the Nasdaq National Market that (a) are not subject to any of the following:
(i) contractual limitations on sale, (ii) limitations on sale arising from the
need to comply with applicable securities laws relating to insider trading or
any insider trading policy of the applicable issuer, or (iii) limitations on
sale pursuant to securities laws, including limitations pursuant to Rule 144 or
Rule 145 promulgated under the Securities Act of 1933 and (b) represent,
together with all of securities of the applicable issuer held by the Sponsors,
not more than 10% of the outstanding shares of such issuer.    “Net Return on
Invested Capital” means, with respect to a given Liquidity Event, the multiple
determined by dividing (X) by (Y), where (X) equals (i) the total consideration
deemed received by the Sponsors in respect of the Stock that are the subject of
such Liquidity Event, plus (ii) an amount equal to any cash dividend previously
paid to the Sponsors in respect of the shares of Stock that are the subject of
such Liquidity Event, minus (iii) any reasonable fees and expenses incurred by
the Sponsors in connection with such Liquidity Event, and (Y) equals the total
amount of the Sponsors’ invested capital in respect of the shares of Stock that
are the subject of such Liquidity Event. In the case of a Liquidity Event of the
sort described in (a) clause (i) of the definition thereof, the Sponsors will be
deemed to have received consideration equal to the actual cash amount paid in
such transaction and/or the Fair Market Value of any Marketable Securities
received in such transaction,

 

- 3 -



--------------------------------------------------------------------------------

   (b) clause (ii) of the definition thereof, the Sponsors will be deemed to
have received consideration equal to the Fair Market Value of the Stock
distributed in such transaction, (c) clause (iii) of the definition thereof, the
Sponsors will be deemed to have received consideration equal to the Fair Market
Value of the Marketable Securities on such date as the applicable Stock is first
deemed to constitute Marketable Securities and (d) the second sentence of the
definition thereof, the Sponsors will be deemed to have received consideration
equal to the Fair Market Value of the Stock held on the date of Termination.   
“Non-Interference Agreement” shall have the meaning given to it in the
Employment Agreement.    “Performance-Vested Option Vesting Percentage” shall,
with respect to a given Liquidity Event, be a function of the Net Return on
Invested Capital achieved by the Sponsors in connection with such Liquidity
Event as follows:

 

Net Return on Invested Capital

   Performance-Vested
Option Vesting
Percentage  

1.0x or less

     0 % 

2.0x

     25 % 

3.0x

     50 % 

4.0x

     75 % 

5.0x or more

     100 % 

 

   In the event that the Net Return on Invested Capital falls between any of the
multiples listed in the table above, the Performance-Vested Option Vesting
Percentage shall be based on a straight line interpolation between such two
values (i.e., for each 0.1x increase in the net return on investment capital
above 1.0x, the Performance-Vested Option Vesting Percentage shall increase by
two and one-half (2 1⁄2) percentage points). For example, if the Net Return on
Invested Capital upon a given Liquidity Event equals 3.6x, the
Performance-Vested Option Vesting Percentage would equal sixty-five percent
(65%).    “Sponsors” means, collectively, investment funds affiliated with
Warburg Pincus LLC and Silver Lake Management

 

- 4 -



--------------------------------------------------------------------------------

   Company III, L.L.C., and their respective affiliates but, for the avoidance
of doubt, shall not include Igloo Co-Invest LLC or any vehicle formed for a
similar purpose.    “Stock” shall have the meaning in the Plan and shall also
include any securities or other property into which Stock is exchanged by the
Sponsors.    “Vesting-Eligible Performance-Vested Options” means, with respect
to a given Liquidity Event, a number of Performance-Vested Options equal to the
product of (x) the total number of Performance-Vested Options granted hereunder
that have not become Vested-Eligible Performance-Vested Options prior to such
Liquidity Event multiplied by (y) a fraction, the numerator of which is the
total number of shares of Stock sold, distributed or satisfying the criteria to
be Marketable Securities, as applicable, by the Sponsors in connection with such
Liquidity Event, and the denominator of which is the number of shares of Stock
held by the Sponsors on the Vesting Commencement Date plus any shares of Stock
acquired by the Sponsors following the Vesting Commencement Date minus the
number of shares of Stock that were the subject of any prior Liquidity Event
minus the number of shares of Stock previously sold by a Sponsor in an Excluded
Transfer. Termination of Employment:    Section 5(g) of the Plan regarding
treatment of Options upon Termination is incorporated herein by reference and
made a part hereof. Following any such Termination, shares acquired upon
exercise of any Options shall remain subject to Sections 8, 9 and 10 of the Plan
provided that, Section 8(b) of the Plan shall not apply; provided, however, that
(i) for purposes of Section 9 of the Plan, a Termination for Good Reason shall
be treated as a Termination by the Employer without Cause, and (ii) the
Repurchase Right set forth in Section 9 of the Plan shall expire on the earliest
to occur of the expiration of the Repurchase Right Exercise Period and a Change
in Control. Repurchase Rights:    In addition to the restrictions set forth in
Section 9 of the Plan, but in lieu of the provisions of Section 10 of the Plan,
in the event a Material Breach Event (as defined below) occurs, (i) all of the
Holder’s Options (whether or not

 

- 5 -



--------------------------------------------------------------------------------

   vested) shall immediately expire upon such Material Breach Event, (ii) at any
time thereafter upon delivery of written notice by the Company, the Holder shall
be obligated to deliver promptly (and, in any event, no later than five (5)
business days after delivery of such notice) to the Company in immediately
available funds to an account designated by the Company in such notice the
excess, if any, of (x) the aggregate gross proceeds previously received by the
Holder (or his or its transferee) from the Company or any other Person or Group
in connection with the transfer by the Holder or any transferees of any shares
of Stock acquired upon the exercise of Options hereunder prior to the date of
such Material Breach Event over (y) the original purchase price, if any, paid by
the Holder for such shares of Stock, and (iii) the Company shall have the right,
at any time thereafter, to repurchase the shares of Stock acquired upon the
exercise of Options hereunder at a price per share equal to the lesser of
(x) the Exercise Price Per Share of Stock (as the same may adjusted pursuant to
Section 11 of the Plan from time to time) and (y) the Fair Market Value of the
Stock on the date that the Company exercises its repurchase right pursuant to
this clause (iii); provided, however, if (A) the Material Breach Event occurs
after the ten (10) year anniversary of the Date of Grant, and (B) the Option is
a “stock right” within the meaning of Section 409A of the Code, the repurchase
price per share shall instead be the Fair Market Value of the Stock on the date
that the Company exercises its repurchase right pursuant to this clause (iii).
The Company may assign its repurchase right pursuant to clause (iii) of the
previous sentence to the Sponsors in accordance with Section 9(e) of the Plan.
For purposes of this Grant Notice, the term “Material Breach Event” shall mean
the Holder’s material breach of the Non-Interference Agreement. Exercise of
Options:    To exercise a vested Option, the Holder (or his or its authorized
representative) must give written notice to the Company, using the form of
Option Exercise Notice attached hereto as Exhibit A, stating the number of
Options that he or it intends to exercise. The Company will issue the shares of
Stock with respect to which the Options are exercised upon payment for the
shares of Stock acquired in accordance with Section 5(d) of the Plan, which
Section 5(d) is incorporated herein by reference and made a part

 

- 6 -



--------------------------------------------------------------------------------

   hereof; provided, however, that if the Holder wishes to use any method of
exercise other than in immediately available funds in United States dollars, or
by certified or bank cashier’s check, the Holder shall have received the prior
written approval of the Committee or its designee approving such method of
exercise.    Upon exercise of Options, the Holder will be required to satisfy
applicable withholding tax obligations as provided in Section 16 of the Plan.
Shareholders Agreement:    Prior to being issued any Stock pursuant to the
exercise of the Options, the Holder, to the extent not already a party to that
certain Shareholders Agreement dated as of July 29, 2010, by and among the
Company and certain of its investors, as the same may be amended and/or restated
from time to time (the “Shareholders Agreement”), shall be required to execute
and become a party to such agreement. Non-Interference Agreement:    In the
event that the Holder materially breaches the Non-Interference Agreement, in
addition to any other remedies, the Committee may determine, in its sole
discretion, to require all Options then held by the Holder to be immediately
forfeited and returned to the Company without additional consideration. Section
280G:    Modified Cutback. If any payment, benefit or distribution of any type
to or for the benefit of the Holder, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this Grant
Notice or otherwise (collectively, the “Parachute Payments”) would subject the
Holder to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Parachute Payments shall be reduced so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Holder after application of the above
reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into

 

- 7 -



--------------------------------------------------------------------------------

   account all federal, state, and local income, employment and excise taxes
applicable to such amount. Unless the Holder shall have given prior written
notice to the Company to effectuate a reduction in the Parachute Payments if
such a reduction is required, which notice shall be consistent with the
requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, then the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating accelerated vesting of stock
options or similar awards, then reducing or eliminating any cash payments (with
the payments to be made furthest in the future being reduced first), then by
reducing or eliminating any other remaining Parachute Payments; provided, that
no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A of the Code) to the
extent such reduction or elimination would accelerate or defer the timing of
such payment in manner that does not comply with Section 409A of the Code.   
Determinations. (i) An initial determination as to whether (x) any of the
Parachute Payments received by the Holder in connection with the occurrence of a
change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (y) the amount of any reduction, if any, that may be required pursuant
to the previous paragraph, shall be made by an independent accounting firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company. The Holder
shall be furnished with notice of all determinations made as to the Excise Tax
payable with respect to the Holder’s Parachute Payments, together with the
related calculations of the Accounting Firm, promptly after such determinations
and calculations have been received by the Company.    (ii) For purposes of this
provision, (A) no portion of the Parachute Payments the receipt or enjoyment of
which the Holder shall have effectively waived in writing prior to the date of
payment of the Parachute Payments shall be taken

 

- 8 -



--------------------------------------------------------------------------------

   into account; (B) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(C) the Parachute Payments shall be reduced only to the extent necessary so that
the Parachute Payments (other than those referred to in the immediately
preceding clause (A) or (B)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (B); and (D) the value of any non-cash benefit or any deferred payment or
benefit included in the Parachute Payments shall be determined by the Company’s
independent auditors based on Sections 280G and 4999 of the Code and the
regulations for applying those sections of the Code, or on substantial authority
within the meaning of Section 6662 of the Code. Additional Terms:      

•      Options shall be exercisable in whole shares of Stock only.

 

•      Each Option shall cease to be exercisable as to any share of Stock when
the Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

 

•      The Stock issued upon the exercise of any Options hereunder shall be
registered in the Holder’s name on the books of the Company during the Lock-Up
Period and for such additional time as the Committee determines appropriate in
its reasonable discretion. Any certificates representing the Stock delivered to
the Holder shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

- 9 -



--------------------------------------------------------------------------------

  

•      This Grant Notice does not confer upon the Holder any right to continue
as an employee or service provider of the Employer or any other member of the
Company Group.

 

•      This Grant Notice shall be construed and interpreted in accordance with
the laws of the State of Delaware, without regard to the principles of conflicts
of law thereof.

 

•      The Holder and the Company acknowledge that the Options are intended to
be exempt from Section 409A of the Code, with the Exercise Price intended to be
at least equal to the “fair market value” per share of Stock on the Date of
Grant. Since shares are not traded on an established securities market, the
Exercise Price has been based upon the determination of Fair Market Value by the
Board in a manner consistent with the terms of the Plan. The Holder acknowledges
that there is no guarantee that the Internal Revenue Service will agree with
this valuation, and agrees not to make any claim against the Company, the Board,
the Company’s officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low or that the Options are not
otherwise exempt from Section 409A of the Code.

 

•      The Holder agrees that the Company may deliver by email all documents
relating to the Plan or these Options (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). The Holder also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it shall notify the Holder by email
or such other reasonable manner as then determined by the Company.

 

- 10 -



--------------------------------------------------------------------------------

Representations and Warranties of the Holder:    The Holder hereby represents
and warrants to the Company that:   

 

•      The Holder understands that the Stock has not been registered under the
Securities Act, nor qualified under any state securities laws, and that it is
being offered and sold pursuant to an exemption from such registration and
qualification based in part upon the Holder’s representations contained herein;
the Stock is being issued to Holder hereunder in reliance upon the exemption
from such registration provided by Section 4(2) of the Securities Act for
transactions by an issuer not involving any public offering, and in connection
therewith, the Holder acknowledges the Holder’s status as an “accredited
investor” within the meaning of Rule 501 promulgated under the Securities Act;

 

•      The Holder is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act and has such knowledge and experience in
financial and business matters that the Holder is capable of evaluating the
merits and risks of the investment contemplated by this Grant Notice, and the
Holder is able to bear the economic risk of this investment in the Company
(including a complete loss of this investment);

 

•      Except as specifically provided herein or in the Plan, other than that
certain Secured Promissory Note and Pledge Agreement, dated September 24, 2013,
between the Holder and the Company, the Holder has no contract, undertaking,
understanding, agreement, or arrangement, formal or informal, with any person to
sell, transfer, or pledge all or any portion of his or its Stock, and has no
current plans to enter into any such contract, undertaking, understanding,
agreement, or arrangement;

 

•      The Holder has not seen, received, been presented with, or been solicited
by any leaflet, public promotional meeting, article, or any other form of
advertising or general solicitation as to the Company’s sale to the Holder of
the Stock;

 

- 11 -



--------------------------------------------------------------------------------

  

•      The Holder is familiar with the business and operations of the Company
and has been afforded full and complete access to the books, financial
statements, records, contracts, documents, and other information concerning the
Company and its proposed activities, and has been afforded an opportunity to ask
such questions of the Company’s agents, accountants, and other representatives
concerning the Company’s proposed business, operations, financial condition,
assets, liabilities, and other relevant matters as he or it has deemed necessary
or desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein;

 

•      The Holder has been informed that the shares of Stock are restricted
securities under the Securities Act and may not be resold or transferred unless
the shares of Stock are first registered under the federal securities laws or
unless an exemption from such registration is available; and

 

•      The Holder is prepared to hold the shares of Stock for an indefinite
period and that the Holder is aware that Rule 144 as promulgated under the
Securities Act, which exempts certain resales of restricted securities, is not
presently available to exempt the resale of the shares of Stock from the
registration requirements of the Securities Act.

[Signatures to appear on the following page.]

 

- 12 -



--------------------------------------------------------------------------------

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF OPTIONS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

 

IGLOO HOLDINGS CORPORATION     HOLDER By:  

/s/ Vincent A. Chippari

   

/s/ Stephen Daffron

  Signature     Signature Title:   Treasurer    

[Signature Page to Daffron Option Grant Notice and Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

                 , 20    

Igloo Holdings Corporation

Attn: [            ]

 

Re: Notice of Exercise

 

1. By delivery of this Notice of Exercise to Igloo Holdings Corporation
(the “Company”), I am irrevocably electing to exercise Options to purchase
shares of Stock granted to me under the Company’s 2010 Stock Incentive Plan (the
“Plan”).

 

2. The number of shares of Stock I wish to purchase by exercising my Options is
                .

 

3. The applicable purchase price (or exercise price) is $         per share,
resulting in an aggregate purchase price of $         (the “Aggregate Purchase
Price”).

 

4. I am satisfying my obligation to pay the Aggregate Purchase Price by:1

 

  ¨ Delivering to the Company, with this Notice of Exercise, an amount equal to
the Aggregate Purchase Price in immediately available United States dollars, or
by certified or bank cashier’s check.

 

  ¨ Authorizing the Company, through this Notice of Exercise, to effectuate a
“net exercise,” pursuant to which I will receive the number of shares of Stock
exercised (as set forth in paragraph 2 above), reduced by the number of shares
equal to the Aggregate Purchase Price divided by the Fair Market Value per share
on the date of exercise.

 

5. To satisfy the applicable withholding taxes:

 

  ¨ I have enclosed an amount equal to the applicable withholding taxes in
immediately available United States dollars, or by certified or bank cashier’s
check.

 

  ¨ I elect to have such amount satisfied by the use of shares of Stock such
that the number of shares I receive upon exercise will be reduced (or further
reduced if net exercise was chosen above) by a number of shares with an
aggregate Fair Market Value on the date of exercise equal to any federal, state,
and local income or other taxes required by law to be withheld by the Company.

 

6. I hereby agree to be bound by all of the terms and conditions set forth in
the Plan and any Grant Notice and Agreement pursuant to which the Options were
granted. If I am not the person to whom the Options were granted by the Company,
proof of my right to purchase the shares of Stock is enclosed.

 

 

1  If you wish to use any method of exercise other than in immediately available
funds in United States dollars, or by certified or bank cashier’s check, you
must receive the prior written approval of the Committee or its designee
approving such method of exercise.

 

A-1



--------------------------------------------------------------------------------

7. I have been advised to consult with any legal, tax, and financial advisors I
have chosen in connection with the purchase of the Stock.

 

Dated:  

 

    

*

    

 

(Optionee’s signature)      (Additional signature, if necessary)

 

    

 

(Print name)      (Print name)

 

    

 

 

    

 

(Full address)      (Full address)

 

* Each person in whose name Stock is to be registered must sign this Notice of
Exercise. (If more than one name is listed, specify whether the owners will hold
the Stock as community property or as joint tenants with the right of
survivorship).

 

A-2